Citation Nr: 1107231	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The appellant had active duty for training from February 1984 to 
August 1984.  

This claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the Cheyenne, 
Wyoming, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  A Notice of Disagreement was filed in 
June 2008, a Statement of the Case was issued in April 2009, and 
a Substantive Appeal was received in June 2009.  The appellant 
requested a Board hearing, however, he withdrew that request in 
August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he has developed bilateral hand and 
bilateral shoulder disabilities as a result of an altercation 
with military police while he was intoxicated during active 
service.

Initially, the Board notes that in order for the appellant's 
claim to be successful, it must be demonstrated that his injuries 
were sustained in the line of duty.

There is no dispute that the appellant sustained an injury as a 
result of an altercation with military police during service.  A 
Statement of Medical Examination and Duty Status, dated in August 
1984, reflects that it was initially determined that the 
appellant's injuries were sustained in the line of duty.  
However, A formal line of duty investigation conducted thereafter 
determined that the appellant's injuries were not considered to 
have been incurred in the line of duty.  

The record does not reflect that there has been a VA 
administrative decision to determine whether the appellant's 
bilateral hand and bilateral shoulder disabilities were incurred 
in the line of duty.  The matter should be readjudicated with 
consideration of 38 C.F.R. § 3.1(m) concerning service department 
findings as to the line of duty and its effect on the VA.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the matter of whether or not 
the appellant's July 1984 injuries were 
incurred in the line of duty.  Adjudication 
should include consideration of 38 C.F.R. 
§ 3.1(m) as set forth above.

2.  After completion of the foregoing, the RO 
should readjudicate the claims of service 
connection for bilateral hand and bilateral 
shoulder disabilities.  If the benefits 
sought on appeal remain denied, the appellant 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


